Citation Nr: 0028536	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable original disability 
evaluation for residuals of a partial amputation of the right 
thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As an initial 
matter, the Board finds that the veteran's claim for an 
increased rating is well grounded.  However, certain 
development must be completed even before the matter of well-
groundedness of the veteran's claims for service connection 
is considered. 

The Board notes that a March 1997 psychiatric examination 
report indicates that the veteran was receiving treatment 
periodically at the VA in Johnson City.  A review of the 
claims folder indicates that these recent treatment records 
are not associated with the claims folder.  The procurement 
of such pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Additionally, the report indicates that he had been 
determined to be disabled by the Social Security 
Administration.  The Board is of the opinion that these 
records would be probative to adjudication of the issues on 
appeal.  

Accordingly, for the reasons set forth above, this case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical providers (both 
private and VA) who have treated him for 
his right thumb disability since 
separation from active duty.  After 
securing the necessary release, the RO 
should obtain these records not already 
in the claims folder.

Additionally, the RO should obtain the 
names and addresses of all VA medical 
care providers who treated the veteran 
for any hearing loss disability or PTSD 
since discharge from active duty.  After 
securing the necessary release, the RO 
should obtain these records not already 
in the claims folder.
 
2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, if possible.

3.  Following completion of the above, 
the RO should review the claims on 
appeal.  If the claims remain denied, 
either in whole or in part, a 
supplemental statement of the case should 
be issued to the appellant, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.


The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999).



 

